DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.
 
Status of Claims
Claims 1-10 and 13-24 are pending.
Claims 1-9 are withdrawn from consideration.
This communication is in response to the communication filed 6/29/2021.

Claim Objections
Claim 22 is objected to because of the following informalities: the claim does not appear to end in a period.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 and 13-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods for collecting and analyzing data to output treatment suggestions. Specifically, the claims recite inputting on or more keywords to make a prediction, obtaining the prediction comprising an identification of an illness, outputting a treatment suggestion based on the identification of the illness and based on the set of treatment options that have been ranked based on an analysis of likelihoods of success for a patient for the set of treatment options, and using the treatment suggestion, which is grouped within the “mental processes” grouping of abstract ideas because in this case, the claims involve a series of steps for making predictions and diagnosis based on collected data. See MPEP 2106.04. Here, the claims recite concepts relating to tracking or organizing information, which may be performed by one of ordinary skill in the art such as a doctor mentally making diagnosis decisions. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims use a model. The claims merely use computer elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the model may be a machine-learning model or may combination of known technologies and tools that performs the functions of providing a prediction based on semantic analysis (Specification par. 95, 105). The additional element of using the prediction to treat is 
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves any technological functions. The additional elements do not use the exception to effect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to suggest a treatment to possibly treat a patient instead of actually treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system. buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV. The model performs functions similar to performing repetitive calculations based on given keywords and associations. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a model to perform word processing analysis amount to no more than using computer devices to automate or implement the abstract idea of collecting and analyzing data to output treatment suggestions. The use of a computer or processor to merely See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. The claims do not provide additional limitations for analysis and address limitations of the abstract idea. The dependent claims further recite descriptions of the data and information that may be collected and processed. The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above.  The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of collecting and analyzing data to output treatment suggestions. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 13-14, 16, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US2017/0344711 in view of Neumann et al. US2017/0071671.
As per claim 10, Liu teaches 
a method for using a medical data model to treat a patient based on medical predictions, the method comprising: (Lui abstract, par. 19 teaches determining medical conditions to treat patient 
inputting one or more keywords and a first set of target words into a model, the model having been trained to associate the one or more keywords, which comprise a modifier, and at least the first set of target words to make a prediction related to a second set of target words that comprises an illness and at least one of a symptom or a treatment; (Liu par. 25-27, 31 teaches the system receives a search query, interpreted as one or more keywords, and correlates them to a set of expert keywords, interpreted as the first set of target words, to determine one or more medical conditions, interpreted as the second set of target words, and outputs the result on a user device, here the keywords may represent symptoms of medical conditions and target words, interpreted as related words may be medical conditions)
obtaining the prediction from the model, the prediction comprising an identification of the illness; (Liu par. 25 teaches using a response prediction module, interpreted as a model, to identify or number medical conditions with high confidence levels)
Liu does not specifically teach the following limitations met by Neumann,
based on the identification, outputting a treatment suggestion that has been obtained based on set of treatment options that have been ranked based on an analysis of likelihoods of success for a patient for the set of treatment options; and (Neumann par. 74, 79 teaches therapy decision results may then be ranked according to predicted therapy outcome but also the confidence in the calculated parameters)
using the treatment suggestion having the highest rank to treat the patient (Neumann pa. 1, 3 teaches using prediction outcomes to help plan and perform optimal therapy for patients).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Liu to rank treatments based on likelihood of success and 
As per claim 13, Liu and Newmann teach all the limitations of claim 10 and further teach wherein making the prediction comprises, based on a likelihood score, eliminating one or more potential illnesses (Liu par. 25 teaches narrowing the number of identified potential medical conditions, interpreted as eliminating potential illness, based on confidence level for each medical condition, interpreted as a likelihood score).
As per claim 14, Liu and Newmann teach all the limitations of claim 10 and further teach wherein the one or more keywords comprise an indicator (Liu par. 16 teaches user query, which may be keywords, can include phrases such as “my baby has a high body temperature” interpreted as an indicator).
As per claim 16, Liu and Newmann teach all the limitations of claim 14 and further teach wherein the indicator comprises information related to at least one of an immunization, an allergy, a travel risk, an alcohol use, an occupational risk, a diet, a pet risk, a food source, a physical condition, or a neurological condition (Liu par. 16 teaches high body temperature, interpreted as an indicator of a physical condition).
As per claim 21, Liu and Newmann teach all the limitations of claim 10 and further teach assigning to the illness a criticality score representative of probability that a particular patient will suffer a negative health effect for a period of time from non-treatment (Newmann par .66 teaches a measure of hemodynamic measure, stent failure, re-admittance, re-treatment, or life expectancy based on patient information, here stent failure may be interpreted as a negative health effect and a high score shows the best device, life expectancy, and least likelihood of failure, here a non-treatment ). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Liu to use a criticality score as taught by Neumann with the motivation to have reliable prediction outcome information to optimally treat the patient (Neumann par. 1-3).
As per claim 22, Liu and Newmann teach all the limitations of claim 21 and further teach wherein the criticality score is generated by taking into account at least one of a patient's demographic or medical history (Liu par. 54 teaches a user profile including gender, height, age, and medical history information, that may be used with the score as stated above).
As per claim 23, Liu and Newmann teach all the limitations of claim 21 and further teach wherein two or more criticality scores are correlated to each other (Newmann par. 57, 66 teaches similarities interpreted as correlations regarding relevant patient information, interpreted as scores derived from patient information, here similarities between patients may be identified, including scores related to re-treatment and life expectancy and device failure interpreted as criticality scores). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Liu to correlate criticality scores as taught by Neumann with the motivation to have reliable prediction outcome information to optimally treat the patient (Neumann par. 1-3).
As per claim 24, Liu and Newmann teach all the limitations of claim 21 and further teach wherein the two or more criticality scores are normalized (Newmann par. 80 teaches output information may have any format, including lists, charts, graphs, here outputs may include scores stated above, normalization is interpreted as any adjustments needed for proper comparison, here the output or scores may be normalized by using weighted or estimated or coded degrees of certainty). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Liu to normalize criticality scores as taught by Neumann with the motivation to have reliable prediction outcome information to optimally treat the patient (Neumann par. 1-3).

Claims 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US2017/0344711 in view of Neumann et al. US2017/0071671 in further view of Fei et al. US2018/0025121
As per claim 15, Liu and Newmann teach all the limitations of claim 14, but do not teach the following limitations met by Fei, wherein the indicator comprises at least one of a pain descriptor or a negative indicator (Fei par. 43 teaches a pain descriptor for a headache as my head hurting badly). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Liu and Neumann to use a pain descriptor as an indicator as taught by Fei with the motivation to accurately and fully capture patient information about the dimensions of symptoms and conditions (Fei par. 2-4).
As per claim 17, Liu and Newmann teach all the limitations of claim 14, but do not teach the following limitations met by Fei, wherein the indicator comprises past patient medical data (Fei par. 26, 42 teaches a past patient medical data indicator as a headache three days ago). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Liu and Neumann to use past patient medical data as an indicator as taught by Fei with the motivation to accurately and fully capture patient information about the dimensions of symptoms and conditions (Fei par. 2-4).
As per claim 18, Liu and Newmann teach all the limitations of claim 10, but do not teach the following limitations met by Fei, wherein the one or more keywords comprise a measure (Fei par. 26, 42 teaches a past patient medical data indicator as a headache three days ago, today headache is reduced, but body temperature is 103, interpreted as time, pain, and body temperature). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Liu and Neumann to use a measurement as an indicator as taught by Fei with the motivation to accurately and fully capture patient information about the dimensions of symptoms and conditions (Fei par. 2-4).
As per claim 19, Liu and Newmann teach all the limitations of claim 18, but do not teach the following limitations met by Fei, wherein the measure comprises timing information (Fei par. 26, 42 teaches timing information including symptoms three days ago and today). 

As per claim 20, teach all the limitations of claim 18 and further teach wherein at least one of the result and the measure comprise at least one of weight data, a range, an option, a frequency, a percentage, or a likelihood (Fei par. 40 teaches parsed medical entity, equivalent to the keywords, may comprise a dimension such as a frequency of sometimes, often, and always). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Liu and Neumann to use a frequency as a measurement as taught by Fei with the motivation to accurately and fully capture patient information about the dimensions of symptoms and conditions (Fei par. 2-4).

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 6/29/2021 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the claims cannot be reduced to an abstract idea of making a prediction because the claims are expressly directed to a method to treat a patient based on medical predictions (Remarks p. 6-7). Examiner respectfully disagrees. 
The claims as recited involve various steps for making predictions and diagnosis based on collected data and include a limitation of using the treatment suggestion. The Alice framework requires consideration of whether the claim is “directed to one of those patent-ineligible concepts.” Alice, 573 U.S. at 217. If so, then one must examine “the elements of [the] claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Alice, 573 U.S. at 217 (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78, 79 (2012)). That is, we examine the claim for an “inventive concept,” “an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself” Alice, 573 U.S. at 217-18 (alteration in original) (quoting Mayo, 566 U.S. at 72-73). 
The previous Office Action provided the framework of the Alice test and laid out explanations and answers to step 1, 2A prong 1, 2A prong 2, and 2B. In addition, there is no meaningful difference between the recited claim limitations and a number of other methods that courts have determined are directed to mental processes. See, e.g., In re Grams, 888 F.2d 835, 837-41 (Fed. Cir. 1989) (method of diagnosing an abnormal condition in an individual); SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 953-56 (Fed. Cir. 2014) (method for guiding the selection of a therapeutic treatment regimen for a patient with a known disease or medical condition); Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067-68 (Fed. Cir. 2011) (method of determining whether an immunization schedule affects the incidence or severity of a chronic immune-mediated disorder); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370-77 (Fed. Cir. 2011) (method for verifying the validity of a credit card transaction over the Internet); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146-52 (Fed. Cir. 2016) (translating a functional description of a logic circuit into a hardware component description of the logic circuit). Like the steps in these decisions, the outcomes may have been used to treat patients, but they were all found to recite abstract ideas. Here, the independent claim may encompass acts that doctors can perform in their minds or using pen and paper as stated above.
Applicant argues that the additional elements of using the result to treat a patient and elements of one or more keywords, first set of target words, model, model having been trained, and a second set of target words were not considered (p. 7-8). Examiner respectfully disagrees. As stated above in the 101 rejection, the one or more keywords, first set of target words, and a second set of target words were interpreted as part of the abstract idea as data or information that may be collected or processed. The model was interpreted as an additional element, but was found to generally link the abstract idea to a technical environment, because the model, as described in the specification, may be any combination of 
Applicant argues that the claims integrate the abstract idea into a practical application of treating a patient (p. 8). Examiner respectfully disagrees. 
Here, the use of the prediction to treat a patient is interpreted as aiming to use the abstract idea to effect a particular treatment or prophylaxis for a disease. Examples of "treatment" and prophylaxis" limitations encompass limitations that treat or prevent a disease or medical condition, including, e.g., acupuncture, administration of medication, dialysis, organ transplants, phototherapy, physiotherapy, radiation therapy, surgery, and the like. For example, an immunization step that integrates an abstract idea into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases is considered to be a particular prophylaxis limitation that practically applies the abstract idea. See, e.g., Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1066–68, 100 USPQ2d 1492, 1500-01 (Fed. Cir. 2011). 
In order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.
Moreover, the treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception. For example, a claim that recites 
Applicant argues that the claims cover improvements to any technology or technical field and adding unconventional steps, because the second step of the Alice test is satisfied when the claim limitations involve more than performance of well-understood, routine, and conventional activity (p. 8-9). Examiner respectfully disagrees. Based on Applicant’s specification par. 95, 105, 143, the claimed invention may use any combination of known technology to process words and the media and computer code that may be used in the claimed invention may be known or available to those having skill in the relevant arts.
Examiner respectfully submits that the burden of establishing that the claimed subject matter falls under a judicial exception to patent eligibility has been met, along with a showing of how the additional elements are not significantly more than the judicial exception, therefore the claims remain rejected under 101.
Applicant argues the withdrawal of the 102 rejection. The 102 rejection has been withdrawn in light of the claim amendments. An updated obviousness rejection with the combination of Liu, Neumann, and Fei is cited as teach all the limitations of the claims. Neumann is cited to teach the amended claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY M. PATEL/Examiner, Art Unit 3686